DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 525668US 
Filling Date: 9/26/19 
Priority Date: 9/28/2018 
Inventor: REBOUD et al. 
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 07/26/2021.

Acknowledgement
2.	The amendment filed on 07/26/2021, responding to the office action mailed on 05/27/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-10 and 11.

Allowable Subject Matter
3.	Claims 1-10 and 11 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed process for fabricating an optoelectronic
device for emitting infrared light radiation, comprising the following steps: GeSn-based active laver configured to absorb the exciting light radiation and to emit in response the infrared light radiation, having an atomic proportion of tin such that it has a direct electronic-band structure, and being obtained by epitaxial growth at an epitaxy temperature; determining an assembly temperature comprised between an ambient temperature and said epitaxy temperature, to within 10%, such that a direct bonding energy per unit area of said metal of interest is higher than or equal to 0.5 J/m2 in combination with all other limitations as recited in claim 1.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896